        Case 2:18-cv-00056-JTJ Document 101 Filed 01/27/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION


HUNTER HART,COY COHENOUR
(through his parents), MONTANA
COHENOUR(through his parents),                       CV 18-56-BU-JTJ
DAVID COHENOUR,as parent and
individually, and HEIDI HART,as
parent and individually.                                    ORDER

                  Plaintiffs,

     vs.

PACIFICSOURCE HEALTH PLANS,
a health insurance service corporation,
and JOHN DOES I-V,

                  Defendant.

      The Court having been informed that this case has been fully and finally

settled on its merits(Doc. 94),

      IT IS HEREBY ORDERED:

      This case is DISMISSED with prejudice.

      DATED this 27th day of January, 2021.




                                               ^^Fohn'fohnston —
                                                United States Magistrate Judge
